DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive.
Regarding at least claims 1, 13, 21, and 28, Applicant argues that Heneghan fails to teach or suggest “using at least one of an ECG based statistical or machine learning model to analyze the ECG signal obtained using the electrodes of the ECG sensor to confirm or reject the detecting of the arrhythmia based on the PPG signal obtained using the optical sensor.”  Applicant argues that, instead, Henneghan teaches training a classifier to detect an AF condition based on a PPG signal.  Furthermore, Applicant argues that Heneghan teaches that arrhythmia evens are detected based upon a PPG waveform dataset, NOT from analyzing the ECG signal obtained using the electrodes of the ECG sensor.  Examiner disagrees.  As discussed in the rejection, column 17, lines 39 – 50 of Heneghan teach that “the presence of a known AF condition can be confirmed by simultaneous recording of an ECG on the same subject, plus visual inspection by an expert electrophysiologist, for example.  Using this approach, the classifier will recognize periods of AF with a high degree of confidence.”  The claims as previously constructed are broad.  They do not specify which parts of the ECG signal are analyzed or how they are analyzed.  They merely recite “using at least one of an ECG based 
Regarding at least claims 6 and 36, Applicant argues that updating a template is not the same as “updating the PPG based statistical or machine learning model based on a segment of the PPG signal that caused the detecting of the arrhythmia.”  Examiner disagrees.  Applicant argues that Heneghan teaches a periodic or continual updating that would not read on the claims.  However, the system of Heneghan flags pulses which are significantly different than the known template during a period of time where the PPG signal is being analyzed.  Therefore, the model is being updated based on a segment of the PPG signal that caused the detecting of the arrhythmia.  This reads on the claims.
Regarding at least claims 10 and 27, In response to applicant's argument that it would not have been obvious to use a measure of blood pressure as taught by Gopalakrishnan to confirm or reject the arrhythmia detection as taught by Heneghan, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case Gopalakrishnan teaches it is known to determiner blood pressure from a user-wearable sensor.  The combination of Heneghan in view of Gopalakrishnan would read on the claims.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04 January 2021, with respect to the rejection of claims 7 and 12 have been fully considered and are persuasive.  The rejection of claims 7 and 12 has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, 9, 11, 13, 17 – 19, 21, 23 – 26, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heneghan et al. (USPN 10,398,381).
Regarding claims 1 and 13, Heneghan discloses a user-wearable device (e.g. 101, column 4, lines 10 – 15) and method for monitoring, comprising: an optical sensor (e.g. 120)including a light source and a light detector and configured to obtain a 
Regarding claims 5, 17, and 23, Heneghan discloses simultaneous with or after confirming or rejecting the detecting of the arrhythmia storing the following in memory of the user wearable device: a segment of the ECG signal obtained using the electrodes and/or data indicative thereof; and a segment of the PPG signal obtained using the optical sensor and/or data indicative thereof (e.g. column 2, line 63 – column 3, line 3).
Regarding claims 6, 18, and 24, Heneghan discloses updating the PPG based statistical or machine learning model based on a segment of the PPG signal that caused the detecting of the arrhythmia (e.g. column 18, line 61 – column 19, line 5).
Regarding claims 8, 19, and 25, Heneghan discloses one or more processors that is/are used to implement the at least one of the PPG based statistical or machine 
Regarding claims 9, 21, 26, and 28, Heneghan discloses obtaining a plurality of ECG signal segments that correspond to each of a normal sinus rhythm (NSR) and to each of the one or more types of arrhythmias including AF; obtaining a plurality of PPG signal segments that correspond to each of the NSR and to each of the one or more types of arrhythmias including AF; generating the at least one of the PPG based statistical or machine learning model based on the obtained PPG signal segments; and generating the at least one of the ECG based statistical or machine learning model based on the obtained ECG signal segments (e.g. column 15, lines 18 – 43).
Regarding claim 11, Heneghan discloses the ECG sensor is not part of the same user-wearable device that includes the optical sensor (e.g. column 15, lines 18 – 43).
Regarding claim 29, Heneghan discloses at least one of the PPG based statistical or machine learning model is also used to classify the arrhythmia (column 3, lines 34 – 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 – 4, 10, 14 – 16, 20, 22, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan et al. in view of Gopalakrishnan et al. (US PGPUB 2019/0038149).
Regarding claims 2, 3, 14, and 15¸ Heneghan discloses that skin temperature may have an effect on the monitoring device, but does not specifically recite a temperature sensor.  Gopalakrishnan teaches it is known to determine an arrhythmia using a combination of data including PPG signals, ECG signals, and temperature obtained by a sensor (e.g. paragraph 22).  It would have been obvious to one having ordinary skill in the art to modify the device and method as taught by Heneghan with the extra sensors and data as taught by Gopalakrishnan, since such a modification would provide the predictable results of providing more data to the learning algorithm to better classify/diagnose an arrhythmia such as atrial fibrillation. 
Regarding claims 4, 16, and 22, Heneghan discloses one of the electrodes used to obtain an ECG signal is in contact with a user's arm or wrist whenever the user is wearing the user-wearable device, and wherein the initiating obtaining of an ECG signal for the user of the user-wearable device, in response to detecting an arrhythmia based on the PPG signal obtained using the optical sensor, comprises: triggering a notification that instructs the user of the user-wearable device to touch another one of the electrodes of the user-wearable device with a finger on a hand of an arm opposite an arm on which the user-wearable device is being worn; wherein the notification is one of a visual, auditory or tactile notification (e.g. column 15, lines 44 – 63; Heneghan discloses a notification for obtaining a differential ECG signal.  This signal would necessarily be obtained through well known practices, including instructing the user to 
Regarding claims 10, 20, 27, and 30, Heneghan discloses the claimed invention except for determining a blood pressure.  Gopalakrishnan teaches it is known to determine a blood pressure (e.g. paragraphs 21 and 22).  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Heneghan with determining a blood pressure as taught by Gopalakrishnan, since such a modification would provide the predictable results of providing more data to the learning algorithm to better classify/diagnose an arrhythmia such as atrial fibrillation.

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792